UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

DARNELL TUBBS,
a/k/a Darnell Johnson

                               Plaintiff,

       -against-                                              9:19-CV-0126 (LEK/DJS)

DON VENETTOZZI, et al.,

                               Defendants.


                                    DECISION AND ORDER

I.     INTRODUCTION

       On January 31, 2019, Plaintiff Darnell Tubbs filed this action pursuant to 42 U.S.C.

§ 1983 alleging that prison officials violated his constitutional rights while he was incarcerated at

Upstate and Great Meadow Correctional Facilities. Dkt. No. 1 (“Original Complaint”). He also

submitted an application for leave to proceed in forma pauperis (“IFP”). Dkt. No. 6 (“IFP

Application”).1 On April 22, 2019, the Court granted the IFP Application and reviewed the

Complaint pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b). Dkt. No. 10 (“April 2019

Order”). The Court found that Plaintiff’s claims against two defendants—Corrections Officer

Wayne Garland and Deputy Superintendent Pete Woodruff—survived the initial review and

required a response. Id. at 26. Now before the Court is Plaintiff’s amended complaint. Dkt. No.

15 (“Amended Complaint”).



       1
          Plaintiff’s initial application to proceed IFP was denied as incomplete and the action
was administratively closed. Dkt. No. 4 (“January 2019 Order”). Plaintiff then filed a letter
motion requesting Court assistance with certification of an IFP application. Dkt. No. 5 (“Letter
Motion”). Before the Court acted on Plaintiff’s Letter Motion, Plaintiff filed his IFP Application,
and this case was re-opened. Dkt. No. 8 (“March 2019 Text Order”).
II.    DISCUSSION

       A.        The Complaint and April 2019 Order

       The Original Complaint asserted the following claims: (1) a claim for denial of access to

the state FOIL and grievance procedures against Upstate Superintendent Donald Uhler; (2) a First

Amendment free-flow-of-mail claim against Uhler; (3) an Eighth Amendment excessive-force

claim against Corrections Officer Wayne Garland; (4) an Eighth Amendment failure-to-protect

claim against Uhler; (5) an Eighth Amendment conditions-of-confinement claim against Uhler;

(6) Eighth Amendment medical indifference claims against Uhler and Garland; (7) First

Amendment retaliation claims against Garland and Deputy Superintendent of Security Pete

Woodruff; and (8) Fourteenth Amendment disciplinary due process claims against Woodruff and

Director of Special Housing Don Venettozzi. Apr. 2019 Order at 10–11.

       The Court found that the following claims survived sua sponte review and required a

response: (1) Plaintiff’s Eighth Amendment excessive force claim against Garland; and

(2) Plaintiff’s First Amendment retaliation claims against Garland and Woodruff. Id. at 26. It

dismissed the remaining claims without prejudice because they failed to state claims on which

relief could be granted. As a result, the Court dismissed two other defendants—Director of

Special Housing Don Venettozi and Superintendent Donald Uhler—from the action without

prejudice. Id.

       B.        Review of the Amended Complaint

       Because Plaintiff is proceeding IFP and is an inmate suing government employees, the

Court must review his Amended Complaint to determine whether it states plausible claims for

relief. §§ 1915(e)(2)(B) & 1915A(b). The Court previously discussed the legal standard


                                                2
governing this review at length. See Apr. 2019 Order at 3–4.

       The Amended Complaint renames Uhler, Garland, Woodruff, and Venettozzi as

defendants and adds claims against: (1) Office of Mental Health Unit Chief Jane Waldren; (2)

Office of Mental Health Rehabilitation Counselor Jeniffer Gravel; (3) Corrections Officer Randy

Mitchell; (4) Corrections Officer Michael Manson; and (5) Facility Health Service Director

Doctor ViJay Mandalaywa. Am. Compl. at 1.

        Liberally construed, the Amended Complaint asserts the following claims: (1) First

Amendment access-to-courts claims against Uhler, Garland, and Manson; (2) First Amendment

free-flow-of-mail claims against Uhler, Garland, and Manson; (3) Eighth Amendment excessive

force claims against Garland and Mitchell; (4) an Eighth Amendment failure-to-protect claim

against Uhler; (5) an Eighth Amendment conditions-of-confinement claim against Uhler; (6)

Eighth Amendment medical indifference claims against Uhler, Garland, Gravel, Waldren, and

Mandalaywa; (7) First Amendment retaliation claims against Garland, Woodruff, and Manson;

and (8) Fourteenth Amendment due process claims against Woodruff, Venettozzi, and Uhler.

Plaintiff repeats the facts in the original Complaint and adds new allegations in an attempt to

revive his dismissed claims and support his new ones.

       As always when reviewing a complaint under § 1915, the Court takes the allegations as

fact and construe them in a way most favorable to Plaintiff. See Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009).

               1. Access-to-Courts Claims

       Plaintiff alleges his ordeal began around March 2016, when he complained to prison

officials about “a number of issues with staff involving food, mail, and the denial of certain


                                                 3
privileges” and requested surveillance video using the New York Freedom of Information Law

(“FOIL”). Am. Compl. at 3. Soon after, Plaintiff started having more “issues with [his] mail

involving tampering—not receiving complete letters, not receiving mail, empty envelopes, legal

mail not leaving the facility and the like.” Id. He tried to file additional grievances about these

issues. Id. However, only eight of these seventeen grievances were “filed,” the first being

“processed” on June 20, 2016. Id.

       Plaintiff suspects that staff members were obstructing his mail in retaliation for his past

grievances and to prevent him from filing new ones. Id. at 3–4, 12 (“Upon information and

belief, the intent of the [mail and grievance] thwarting, [property] tampering, and denials was to

curb and interfere with my rights to access the court and retaliation.”). He believes that Garland

and Manson were responsible. Id. 16–17. For example, Manson lost or destroyed “legal mail,

legal documents, stamps, and more” while transferring Plaintiff to a new cell. Id. at 7. Plaintiff

asserts that by “thwarting” Plaintiff’s grievances, Garland and Manson prevented him from

exhausting his administrative remedies and, therefore, impeded him from litigating his

constitutional claims in court. See id. at 3 (indicating that Plaintiff believes Garland and Mason

intended to “interfere with the PLRA [Prison Litigation Reform Act, which requires inmates to

exhaust their administrative remedies before suing] needed to access the courts”).

       The constitutional “right of access to the courts,” requires states “to give prisoners a

reasonably adequate opportunity to present claimed violations of fundamental constitutional

rights.” Bounds v. Smith, 430 U.S. 817, 828 (1977). “To state a claim for denial of access to the

courts—in this case due to interference with legal mail—a plaintiff must allege that the defendant

‘took or was responsible for actions that ‘hindered [a plaintiff’s] efforts to pursue a legal claim.’”


                                                  4
Davis v. Goord, 320 F.3d 346, 351 (2d Cir. 2003) (quoting Monsky v. Moraghan, 127 F.3d 243,

247 (2d Cir. 1997)). “Mere delay in being able to work on one’s legal action or communicate

with the courts does not rise to the level of a constitutional violation;” the defendants’ conduct

must have “caused [the] plaintiff to miss court deadlines” or otherwise “prejudice[d] his legal

actions.” Davis, 320 F.3d at 352 (citations omitted). In addition, “the injury requirement is not

satisfied by just any type of frustrated legal claim.” Lewis v. Casey, 518 U.S. 343, 353–54

(1996). Rather, the state must interfere with the inmate’s ability “to attack [his] sentence” or

“challenge the conditions of [his] confinement.” Id. at 355. As the Court explained earlier,

inmates have no constitutional right to invoke a prison’s internal grievance process. Apr. Order at

12 (citing, e.g., Rhodes v. Hoy, No. 05-CV-836, 2007 WL 1343649, at *6 (N.D.N.Y. May 5,

2007)).

          Even if Defendants prevented Plaintiff from filing grievances, this would not infringe his

right to access the courts. Official interference with the grievance process would excuse

Plaintiff’s failure to exhaust his claims. See Arnold v. Goetz, 245 F. Supp. 2d 527, 537

(S.D.N.Y. 2003) (“[W]here a prisoner has made a ‘reasonable attempt’ to file a grievance, and

prison officials have prevented the prisoner from filing that grievance, the grievance procedure is

not ‘available’ to the [inmate], and thus the [PLRA] does not preclude the prisoner from suing in

federal court.”). Moreover, while Plaintiff alleges that some of his legal documents were lost or

destroyed, he does not claim that this affected any litigation. Compare White v. Marinelli, No.

17-CV-1094, 2019 WL 1090802, at *15 (N.D.N.Y. Mar. 8, 2019) (dismissing access-to-courts

claim because “Plaintiff [did] not explain how the [withheld] video footage might have changed

the state court’s conclusion that the exclusion of witnesses and documentary evidence from his


                                                   5
hearing was constitutional”) with O’Diah v. Fischer, No. 08-CV-941, 2012 WL 987726, at *12

(N.D.N.Y. Feb. 28, 2012), adopted, 2012 WL 976033 (N.D.N.Y. Mar. 22, 2012) (access-to-

courts claim survived dismissal where plaintiff alleged that his state court case was dismissed

because prison officials “intentionally failed to send the mail out”). Accordingly, Plaintiff’s

access-to-courts claims are dismissed.

               2. Free-Flow-of-Mail Claims

       “In addition to the right of access to the courts, a prisoner’s right to the free flow of

incoming and outgoing mail is protected by the First Amendment.” Davis, 320 F.3d at 351.

The legal standard governing a First Amendment free-flow-of-mail claim was detailed in the

April 2019 Order. See Apr. 2019 Order at 12–13. Relevant here—and to adequately plead any

constitutional violation—Plaintiff must state facts suggesting the “personal involvement” of the

defendant in bringing about the violation. Id. at 11 (citing Wright v. Smith, 21 F.3d 496, 501

(2d Cir. 1994). As relevant here, an official may implicate himself in constitutional wrongdoing

if he “participated directly” in it, “created a policy or custom under which unconstitutional

practices occurred,” Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995), or “exhibited deliberate

indifference . . . by failing to act on information indicating that unconstitutional acts were

occurring” or would occur, Vincent v. Yelich, 718 F.3d 157, 173 (2d Cir. 2013); see also Burton

v. Lynch, 664 F. Supp. 2d 349, 360 (S.D.N.Y. 2009) (holding that to find personal involvement,

“an alleged constitutional violation complained of in a grievance must be ‘ongoing’ . . . such that

the ‘supervisory official who reviews the grievance can remedy [it] directly’”) (citation omitted).

In any event, the official-defendants must, “through their own actions . . . satisfy each element of

the underlying constitutional tort.” Turkmen v. Hasty, 789 F.3d 218, 250 (2d Cir. 2015) (citing


                                                  6
Iqbal, 556 U.S. at 676), rev’d on other grounds, Ziglar v. Abbasi, 137 S.Ct. 1843 (2017). Thus,

the defendant must exhibit “deliberate indifference when the underlying constitutional violation

requires no more than deliberate indifference.” Turkmen, 789 F.3d at 250; see also Apr. Order at

17–18.

         Like the Complaint, the Amended Complaint does not state why Plaintiff believes

Garland or Manson interfered with his incoming or outgoing mail. He does not suggest that

either defendant was ever responsible for picking up or delivering his mail, or that he ever

entrusted mail to either of them.

         With respect to Uhler, the Amended Complaint alleges that he was “aware” of the mail

tampering for more than a year but failed to remedy it. Am. Compl. at 14. However, Plaintiff still

does not identify any factual basis for this conclusion. He states that the mail tampering began on

March 2016, and that he submitted seventeen grievances about various issues, only eight of

which were “processed,” beginning on June 20, 2016. Am. Compl. at 3. The Amended

Complaint does not contain any allegations indicating the number of grievances Plaintiff

submitted about alleged mail tampering, how or when he complained to Uhler about alleged mail

tampering, what the complaint said, or whether the tampering continued after Uhler received

notice of it (such that he could have stopped it). See Grullon v. City of New Haven, 720 F.3d

133, 141 (2d Cir. 2013) (holding that prisoner could plausibly allege a warden was deliberately

indifferent to dangerous conditions of confinement “if his amended complaint contained factual

allegations indicating that [the prisoner’s] [l]etter was sent to the Warden at an appropriate

address and by appropriate means” ); Price v. Oropallo, No. 13-CV-563, 2014 WL 4146276, at

*1 (N.D.N.Y. Aug. 19, 2014) (dismissing failure-to-protect claim against supervisory officials


                                                 7
because the “[c]omplaint d[id] not allege facts plausibly suggesting . . . that [the] [p]laintiff sent

[his] letters to [the officials] at an appropriate address and by appropriate means”).

       Accordingly, the First Amendment free-flow-of-mail claims are once again dismissed.

               3. Conditions-of-Confinement Claim

       Following the mail issues—and Plaintiff’s resulting complaints to the

administration—Plaintiff states that he “began to receive direct harassment and threats by . . .

Garland and Mason as well as unknown [corrections officers] and sergeants who made it clear

that [Plaintiff’s] complaints, grievances, and attempts to access FOIL would continue to cause

[him] problems.” Am. Compl. at 4. In September 2016, he was taken to Great Meadow

Correctional Facility for a medical appointment. Id. As in the Original Complaint, he asserts that

he was then confined in inhumane living conditions in a Great Meadow Special Housing Unit

(“SHU”) cell for just over two weeks. Am. Compl. at 4. He writes that the cell “was filthy with

insects, dirt, grime, and human waste,” violating the “minimum standards” prescribed by prison

regulations. Id.; see also Apr. 2019 Order at 21 (discussing the standard for pleading an Eighth

Amendment conditions of confinement claim).

       Plaintiff suggests that Uhler was responsible for the unsanitary cell conditions because he

authorized them. Id. at 4, 14. He reasons that Uhler “approves medical appointments,” and

Plaintiff was at Great Meadow for a medical appointment. Id. However, even if Uhler, as

Superintendent, approves medical transfers, Plaintiff has not given a reason to believe that Uhler

knew of Plaintiff’s cell conditions or had authority over Plaintiff’s cell assignment at Great

Meadow, a facility he does not oversee. Id. at 2. Accordingly, Plaintiff’s Eighth Amendment

conditions-of-confinement claim against Uhler is dismissed.


                                                   8
        4. Excessive Force and Failure-to-Protect Claims

        On September 30, 2016, when Plaintiff returned from Great Meadow to Upstate, he asked

Offender Rehabiliation Coordinator T. Kane (not a defendant) about “sexual threats” Plaintiff

had received and “PREA [Prison Rape Elimination Act] concerns [he] alerted [Kane] to before

the medical trip.” Id. at 5. He asked Kane “why no one saw [him] concerning this, and received a

flippant response.” Id. Plaintiff subsequently filed a grievance about his sexual harassment

concerns and the exchange with Kane, but it was “thwarted.” Id. “Threats of physical violence

and threats of a sexual nature continued as [Corrections Officers] Garland and Mason promised

to make [Plaintiff] their bitch.” Id. After those comments, Plaintiff “immediately made numerous

verbals and written complaints” to Uhler, the governor of New York, the Department of

Corrections and Community Supervision, and the U.S. Department of Justice. Id.

        Despite “no disciplinary infractions or any penological reason” Plaintiff was then “moved

from a level 2 cell . . . to a level 1 cell,” resulting in his loss of certain “privileges” such as “time

cuts, phone calls, more recreation, more reading material, and more.” Id. at 5. Plaintiff

“submitted” a grievance regarding the cell relocation and “Garland and Manson denying [him]

recreation,” yet this, too, “was never filed.” Id. On November 15, 2016, Garland told Plaintiff

that he would “get nothing” because he “like[d] to write”—reminding Plaintiff that he and

Mason had “manipulated medical” when Plaintiff previously requested “emergency sick call.” Id.

        Nevertheless, Plaintiff was later moved back to a level 2 cell. Id. There, on November 28,

2016, Sergeant Lane spoke to him about “two complaints concerning . . . Garland and others’

threats, harassment, and constant tampering with [Plaintiff’s] food.” Id. “The complaints had

been sent to Supt. Uhler from [the] N.Y.S. Governor and DOCCS central office, where [Plaintiff]


                                                    9
had mailed them.” Id. at 4–5. The next day, on November 29, 2016, Garland, Mitchell, and other

officers attacked and sexually assaulted Plaintiff his cell, until Sgt. Lane arrived and told the

officers to “cut it out.” Id. at 7. Taken to the holding pen, Plaintiff listened to the officers concoct

a pretext for the assault. Id.; see also Apr. Order at 6–7.

        The legal standard governing an Eighth Amendment excessive force claim was detailed

in the April 2019 Order. See Apr. 2019 Order at 14–15. As also noted in that Order, “[t]he Eighth

Amendment requires prison officials to take reasonable measures to guarantee the safety of

inmates in their custody.” Hayes v. N.Y.C. Dept. of Corrs., 84 F.3d 614, 620 (2d Cir. 1996)

(citing Farmer v. Brennan, 511 U.S. 825, 832 (1994)). “Courts have found that a prisoner validly

states an Eighth Amendment claim based on a failure to protect when he alleges that he informed

corrections officers about a specific fear of assault and is then assaulted.” Davis v. Torres, No.

10-CV-2236, 2012 WL 3070092, at *5 (S.D.N.Y. May 2, 2012), adopted, 2012 WL 3070083

(S.D.N.Y. July 27, 2012); see also Beckles v. Bennett, No. 05-CV-2000, 2008 WL 821827, at

*17 (S.D.N.Y. Mar. 26, 2008) (sending case to trial because the plaintiff presented evidence that

he informed sergeant of correction officers’ threatening behavior and was later assaulted by those

officers). In some circumstances, a prisoner can succeed by showing “that he belongs to an

identifiable group of prisoners who are frequently singled out for violent attack by other

inmates,” “even if the officials could not guess beforehand who would attack whom.” Farmer,

511 U.S. at 843. However, “an inmate’s communications about ‘generalized safety concerns’ or

‘vague concerns of future assault by unknown individuals’ are insufficient to provide knowledge

that the inmate is subject to a substantial risk of serious harm.” Stephens v. Venettozzi, No.

13-CV-5779, 2016 WL 929268, at *19 (S.D.N.Y. Feb. 24, 2016), adopted, 2016 WL 1047388


                                                  10
(S.D.N.Y. Mar. 10, 2016).

       The excessive force claims against Garland and Mitchell state claims and require a

response. See Am. Compl. at 15–16. Although the Eighth Amendment claims against Uhler

present a closer question, see id. at 4, 13–14, the Court finds that they, too, require a response.

               5. Medical Indifference Claims

       The legal standard governing an Eighth Amendment medical indifference claim was

detailed in the April 2019 Order. See April 2019 Order at 19–20. Plaintiff’s claim arises from the

sexual assault’s aftermath. He was taken to the infirmary, where an unnamed nurse “refused to

view/examine [his] body for injuries.” Am. Compl at 7. He told her he had just been “sexually

abused” by correctional officers. Id. After hearing Plaintiff’s accusation, she “would not listen to

any more [of his] complaints,” but took Plaintiff to the infirmary’s emergency room. Id. There,

with approximately five people who were not members of the medical staff watching, Physicians

Assistant “Ahearn” (not a defendant) “order[ed]” Plaintiff to “[e]xpose [his] genitalia and anus”

while she “joke[d]” about him and “pretend[ed] to examine [him].” Id. at 7, 16–17. Mandalaywa,

a doctor at Upstate and the Facility Health Director, was present and observing this behavior. Id.

at 17. Plaintiff later requested but was denied copies of his medical records. Id. at 7. Instead, he

got a misbehavior report, which was written by Garland and alleged that Plaintiff “attempted to

spit on him, and this prompted [the] use of physical force.” Id.

       As discussed below, Plaintiff found himself in disciplinary proceedings, facing solitary

confinement. And Garland and Mason’s “threats” and “taunts” only continued. Id. at 10–11.

Plaintiff began contemplating suicide and requested emergency metal health treatment, but the

Office of Mental Health (“OMH”) ignored him. Id. He “threatened self-harm to Garland,


                                                  11
Mason,” and a Sergeant Coryen, but the harassment persisted. Id. at 11. Later, Sergeant Coryen

and OMH [staff member] Marinelli claimed that Plaintiff “swallowed numerous sharp metal

objects,” and he was placed on “one to one” suicide watch.” Id. However, Plaintiff received no

“x-ray or emergency medical attention.” Id. Then, Plaintiff “left suicide watch and was taken to

1 on 1 contraband watch.” Id. Plaintiff believes that Uhler “was notified” of both placements

“and had to approve contraband watch.” Id. He also believes Mandalaywa was responsible

because of his directory position. Id. at 16. After Plaintiff left contraband watch, he finally saw a

representative from the Office of Special Investigations (“OSI”) about the sexual assault, who

told Plaintiff he should have seen a therapist from OMH “long ago.” Id.

       On January 17, 2017, Plaintiff “met with OMH Gravel and an unknown doctor.” Id. But

they “addressed nothing having to do with PREA, wouldn’t allow [Plainitff] to discuss [the

rape], and concocted an event which made it so [the session] was for a request to see the

psychologist for other reasons.” Id. “Consequently, [Plaintiff] stayed for about four to six

minutes and left with a diagnosis created with nefarious intent.” Id. Gravel remained Plaintiff’s

assigned therapist, but “numerous” attempts to have sessions with her failed because Garland and

Mason would “refuse” them arbitrarily. Id. at 12. “This forced Garland to come to the cell,” but

Plaintiff would understandably “refuse to have OMH counseling in the open amongst recorders

and inmates.” Id. Gravel “would pretend” these aborted sessions were completed. Id. Plaintiff

complained about this lack of treatment through “letters and verbal complaints” to Gravel, the

OMH Unit Chief, and various other authorities “to no avail.” Id.

       Plaintiff “eventually” began to receive counseling from “CVTC,” a group that focuses on

prison rape treatment. Id. However, he states that “threats by staff and issues with medical and


                                                 12
OMH continued without pause” and that Uhler was allegedly “constantly made aware, to no

avail.” Id.

                       i. Gravel, Garland, and Mandalaywa

        The Court finds that Plaintiff’s medical indifference claims against Gravel and Garland,

who allegedly refused him mental health treatment, survive sua sponte review and require a

response. In addition, while a close question, the Court also finds that the claim against

Mandalaywa, who allegedly supervised Ahearn’s sarcastic examination of Plaintiff after his

sexual assault, Am. Compl. 16–17, require a response. See Jean-Laurent v. Wilkinson, 540 F.

Supp. 2d 501, 512 (S.D.N.Y. 2008) (explaining that § 1983 liability can arise from fellow

officer’s failure to intervene to stop ongoing constitutional violation).

                       ii. Waldren

        On the other hand, Plaintiff does not allege facts sufficient to conclude that Waldren was

involved in the alleged violations. Plaintiff is suing Waldren because she is the current Office of

Mental Health Unit Chief. The Unit Chief who allegedly ignored his medical needs “retired.”

Am. Compl. at 15. However, Plaintiff can only sue individual defendants under § 1983;2 any §

1983 claim against the office of the OMH unit chief (that is, against the unit chief in his or her

“official capacity”) for damages would be barred under the doctrine of sovereign immunity. Chris

H. v. New York, 764 F. App’x 53, 55 (2d Cir. 2019). The Amended Complaint does not contain

any allegations which plausibly suggest that Waldren himself was ever involved in Plaintiff’s

medical care (or any refusal to provide it). Therefore the claim against him is dismissed.



        2
         Municipalities are also subject to suit, Monell v. Dep’t of Soc. Servs. of City of N.Y.,
436 U.S. 658 (1978), but none are defendants here.

                                                 13
                       iii. Uhler

       The Amended Complaint states that Uhler was “aware” that Plaintiff was “denied OMH

assistance” for a period of “months” after Plaintiff was sexually assaulted, but that he failed to

remedy the mistreatment. Am. Compl. at 10, 14. However, there are no allegations regarding

when Plaintiff complained to Uhler (was there enough time for him to fix the problem?), how he

complained (orally or by letter?), or what he said to Uhler. This is the same kind of “conclusory

statement,” “devoid of further factual enhancement,” that cannot support a claim that Uhler

knowingly allowed a serious deprivation of medical care. Iqbal, 556 U.S. at 678; see also

Carpenter v. Apple, No. 15-CV-1269, 2017 WL 3887908, at *10 (N.D.N.Y. Sept. 5, 2017)

(stating that a supervisory official can only be held liable for “fail[ing] to remedy a violation” if

there was an “ongoing, and therefore correctable, constitutional violation[ ]—not a specific event

that is later subject to formal review by designated officials once the constitutional violation has

already concluded” (citation omitted)); Reid v. Bezio, 10-CV-0609, 2011 WL 1577761, at *7

(N.D.N.Y. March 30, 2011) (holding that where plaintiff did “not describe of what he

specifically complained in the grievance [the defendant] denied. . . . Without further facts, it

cannot simply be assumed that the appeal and grievance made Graham aware of ongoing

constitutional violations”), adopted, 2011 WL 1585067 (N.D.N .Y. Apr. 26, 2011).

       Accordingly, Plaintiff’s Eighth Amendment medical indifference claim against Uhler is

dismissed.

               6. Retaliation Claims

       For the reasons set forth in the April 2019 Order, Plaintiff’s First Amendment retaliation

claims against Garland and Woodruff once again survive initial review and warrant a response.


                                                  14
See Apr. 2019 Order at 22–23. In addition, the Court finds that Plaintiff’s retaliation claim

against Manson—based on his denying Plaintiff privileges, interfering with his medical care, and

threatening him in response to Plaintiff’s grievances against Manson and other officers, Am.

Compl. at 4–5, 16—also survives sua sponte review and requires a response.

               7. Due Process Claims

       On December 7, 2016, Plaintiff appeared at a disciplinary hearing on the false

misbehavior report filed by Garland. Am. Compl. at 7–8. Woodruff was the hearing officer. Id. at

8. Plaintiff alleges that Woodruff (1) proceeded with the hearing even though Plaintiff had not

received required assistance in preparing his defense; (2) withheld documentary evidence

Plaintiff had requested; (3) denied Plaintiff’s requests to call certain witnesses; (4) coached

witnesses; (5) admitted tampered-with evidence; and (6) unreasonably ignored exculpatory

evidence. Id. at 8–10; see also Apr. Order at 8–10. Plaintiff also alleges that (7) Woodruff had

several conflicts of interest because he was involved in the initial investigation into the incident

and was the subject of one of Plaintiff’s grievances. Am. Compl. at 10. At the conclusion of the

hearing, Woodruff found Plaintiff guilty of two charges—“unhygienic act” and “refusing a direct

order”—and sentenced him to 120 days of SHU confinement without recreation, commissary,

packages, or phone privileges. Id. at 10. Venettozzi affirmed Woodruff’s finding of guilt with

respect to the “unhygienic act” but dismissed the charge of “refusing a direct order.” Id.3

       The legal standard governing a Fourteenth Amendment due process claim was detailed in


       3
           Plaintiff does not state when Venettozzi decided the appeal or whether the partial
reversal resulted in a reduction of SHU sentence. For purposes of this Decision and Order only,
the Court will assume that (1) the entirety of defendant Woodruff’s sentence was imposed on
Plaintiff, and (2) Venettozzi issued a decision regarding Plaintiff’s appeal before Plaintiff had
served the total amount of SHU confinement imposed.

                                                 15
the April 2019 Order. See Apr. 2019 Order at 23–24. While there is no bright-line rule on how

long the state may place a prisoner in restricted confinement without having held a hearing, “[a]

period of confinement between 101 and 305 days is considered to be an ‘intermediate duration’

and could implicate a liberty interest [triggering the need for a hearing] should a detailed record

of the conditions of confinement indicate that it was an atypical and significant hardship.”

Bunting v. Nagy, 452 F. Supp. 2d 447, 456 (S.D.N.Y. 2006) (citing Sealey v. Giltner, 197 F.3d

578, 589 (2d Cir. 1999)); see also Palmer v. Richards, 364 F.3d 60, 64–65 (2d Cir. 2004)

(“Where the plaintiff was confined for an intermediate duration—between 101 and 305

days—‘development of a detailed record’ of the conditions of confinement relative to ordinary

prison conditions is required.”). Therefore, the Court finds that Plaintiff’s due process claims

against Woodruff and Venettozzi—based on his 120-day confinement and various alleged

procedural defects in his discplinary hearing—survive sua sponte review and require a response.

See Koehl v. Bernstein, No. 10-CV-3808, 2011 WL 2436817, at *7 (S.D.N.Y. June 17, 2011)

(concluding that allegations of 120 days in the SHU required discovery and fact-finding to

determine “whether this intermediate sentence constitute[d] an atypical and significant

hardship”), adopted, 2011 WL 4390007 (S.D.N.Y. Sept. 21, 2011).

       The due process claim against Uhler, however, must be dismissed. Plaintiff alleges Uhler

was “made aware verbally and via written complaints” of the due process deprivations, and that

he “allowed a custom of disregard involving [Superintendent’s] hearings.” Am. Compl. at 13.

However, as before, Plaintiff fails to indicate when he complained to Uhler about the alleged

violation of his due process rights and how he did so. Furthermore, he does not factually support

his charge that Uhler “allowed a custom” of due process violations in disciplinary hearing. Id.


                                                 16
Plaintiff identifies only one other time someone’s due process rights were violated at Upstate; he

alleges that on an unidentified date, he attempted to appeal a separate disciplinary determination

to Venettozzi, who wrongly sent the appeal to Uhler even though Venettozzi was responsible for

adjudicating it. Id. at 10. Plaintiff claims that he sent letters to Venettozzi and Uhler about this

incident, which were ignored. Id. But Uhler’s alleged failure to address a single other complaint

does not plausibly suggest that Uhler created, or allowed the continuation of, a custom or policy

of denying inmates due process during disciplinary proceedings. See, e.g., Parris v. New York

State Dep’t Corr. Servs., 947 F. Supp. 2d 354, 364 (S.D.N.Y. 2013) (“Allegations involving only

a single incident are generally insufficient to demonstrate the existence of an official policy or

custom for purposes of establishing personal involvement under § 1983.”).4

       Thus, the Amended Complaint also fails to sufficiently allege Uhler’s personal

involvement in the alleged violation of Plaintiff’s due process rights. Accordingly, Plaintiff’s

Fourteenth Amendment due process claim against Uhler is dismissed.

       C. Dismissal with Prejudice

        To summarize, the Court dismisses Plaintiff’s: (1) First Amendment access-to-courts and



       4
           Nor do Plaintiff’s allegations suggest that Uhler failed to train or monitor Venettozzi.
See, e.g., Samuels, 168 F. Supp. 3d at 638 (noting that to support personal involvement based on
a failure to train, the “plaintiff must show that the defendant knew or should have known that
there was a high degree of risk that his subordinates would behave inappropriately, but either
deliberately or recklessly disregarded that risk by failing to take action that a reasonable
supervisor would find necessary to prevent such a risk, and that failure caused a constitutional
injury to Plaintiff” (quoting Colon, 58 F.3d at 873)); Martin v. Patterson, No. 09-CV-1372, 2010
WL 3033796, at *3 (N.D.N.Y. July 16, 2010) (“Plaintiff’s conclusory allegations that defendants
failed to properly train staff and investigate the matter, and that current policy condones
excessive force, is not enough to establish that [defendant] was aware of any history of excessive
force toward plaintiff or at [the prison] in general.”), adopted, 2010 WL 3033809 (N.D.N.Y.
Aug. 3, 2010).

                                                  17
(2) free-flow-of-mail claims against Uhler, Garland, and Manson; (2) Eighth Amendment

conditions-of-confinement claim against Uhler; (3) Eighth Amendment medical indifference

claims against Uhler and Waldren; and (4) Fourteenth Amendment due process claims against

Uhler. The Court already identified the flaws in Plaintiff’s prior attempt plead most of these

claims, Apr. Order at 11–14, 19–25, and gave him an opportunity to attempt to revive them, id. at

26 n.6. Although Plaintiff’s claim against Waldren is new, Plaintiff admits that Waldren was not

personally involved in any wronging and was only included in the Amended Complaint because

of his official position. Am. Compl. at 15. The Court finds that Plaintiff would not cure these

flaws if allowed to file a second amended complaint. Accordingly, the Court dismisses these

claims with prejudice. See, e.g., Shuler v. Brown, No. 07-CV-0937, 2009 WL 790973, at *5

(N.D.N.Y. Mar. 23, 2009) (“Of course, an opportunity to amend is not required where the

plaintiff has already amended his complaint.”).

III.    CONCLUSION

        Accordingly, it is hereby:

        ORDERED, that the Amended Complaint is accepted for filing and is the operative

pleading; and it is further

        ORDERED, that the Clerk shall revise the docket to add the following individuals as

defendants: (1) Office of Mental Health Unit Chief Jane Waldren; (2) Office of Mental Health

Rehabilitation Counselor Jeniffer Gravel; (3) Corrections Officer Randy Mitchell; (4)

Corrections Officer Michael Manson; and (5) Doctor ViJay Mandalaywa; and it is further

        ORDERED, that the following claims SURVIVE sua sponte review and require a

response: (1) the Eighth Amendment excessive force and failure-to-protect claims against Uhler,


                                                  18
Garland, and Mitchell; (2) the Eighth Amendment medical indifference claims against Garland,

Gravel, and Mandalaywa; (3) the First Amendment retaliation claims against Garland, Manson,

and Woodruff; and (4) the Fourteenth Amendment due process claims against Woodruff and

Venettozzi; and it is further

        ORDERED, that all remaining claims are DISMISSED with prejudice pursuant to 28

U.S.C. §§ 1915(e)(2)(B) and 1915A(b) for failure to state a claim upon which relief may be

granted; and it is further

        ORDERED, that the Clerk shall TERMINATE Waldren as a defendant in this action;

and it is further

        ORDERED, that the Clerk shall issue summonses and forward them, along with copies

of the Amended Complaint, to the United States Marshal for service upon Uhler, Mitchell,

Gravel, Manson, Mandalaywa, and Venettozzi;5 and it is further

        ORDERED, that the deadline for Woodruff and Garland to respond to the Amended

Complaint is STAYED until service on Uhler, Mitchell, Gravel, Manson, Mandalaywa, and

Venettozzi is completed. After Uhler, Mitchell, Gravel, Manson, Mandalaywa, and Venettozzi

are served, all of the remaining defendants must respond to the Amended Complaint in

accordance with the Federal Rules of Civil Procedure; and it is further

        ORDERED, that all pleadings, motions and other documents relating to this action be

filed with the Clerk of the United States District Court, Northern District of New York, 7th

Floor, Federal Building, 100 S. Clinton St., Syracuse, New York 13261-7367. Plaintiff must

        5
         Because Kyle W. Sturgess, on behalf of the Office of the New York State Attorney
General, has appeared in this action as counsel for defendants Woodruff and Garland, the Clerk
need not issue summonses for these defendants.

                                                19
comply with any requests by the Clerk’s Office for any documents that are necessary to maintain

this action. All parties must comply with Local Rule 7.1 of the Northern District of New York in

filing motions. All motions will be decided on submitted papers without oral argument unless

otherwise ordered by the Court. Plaintiff is also required to promptly notify, in writing, the

Clerk’s Office and all parties or their counsel of any change in Plaintiff's address; his

failure to do so may result in the dismissal of this action; and it is further

       ORDERED, that the Clerk serve a copy of this Decision and Order on Plaintiff and

counsel for the defendants who have appeared in this action.

       IT IS SO ORDERED.



DATED:         June 26, 2019
               Albany, New York




                                                20
